DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed October 11, 2022, with respect to the rejection(s) of claims 1-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Steiner et al. ("Novel Fast Ion Conductors of the Type M MI3MIIICl6 (M1 = Li, Na, Ag; MIII = In, Y)”, 1992) in view of Tomita et al. (“Substitution effect of ionic conductivity in lithium ion conductor, LI3INBR-6-xCLx”, 2008).
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. ("Novel Fast Ion Conductors of the Type M MI3MIIICl6 (M1 = Li, Na, Ag; MIII = In, Y)”, 1992) in view of Tomita et al. (“Substitution effect of ionic conductivity in lithium ion conductor, LI3INBR-6-xCLx”, 2008). Tomita et al. is cited in the Information Disclosure Statement received February 8, 2022. The English machine translation of Steiner et al. is attached and is referenced below.
Regarding Claim 1, Steiner et al. teaches a novel fast ion conductor of the type MI3MIIICl6 wherein the novel fast ion conductor may be solid Li3YCl6 (X is Cl) (abstract & pg. 27, col. 1, lines 7-10)
Steiner et al. does not teach X is two or more kinds of elements selected from the group consisting of Cl, Br and I.
However, Tomita et al. teaches a solid ionically conductive material of Li3In-Br6-xClx.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the halogen (Cl6) in the solid ion conductor material of Steiner et al. to incorporate the teaching of Br3Cl3. (i.e. forming Li3YBr-3Cl3), as lithium ion conduction becomes easier when x = 3 (pg. 869, col. 1, lines 3-6), providing increased conductivity (pg. 869, col. 1, lines 3-16). There is a reasonable expectation of success as Steiner et al. also teaches MIII may be Y or In, and Li3YCl6 and Li3InCl6 are both fast ionic conductors of a lithium halide composition (abstract). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the halides as taught by Tomita et al. for their use in a solid lithium halide ionic conductor with the solid lithium halide ionic conductor of Steiner et al., as combing equivalents known for the same purpose is prima facie obvious. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP §2144.06(I).
Regarding Claim 2, Steiner et al. as modified by Tomita et al. teaches all of the elements of the current invention in claim 1 as explained above.
Steiner et al. does not teach X includes Br and Cl.
However, Tomita et al. teaches a solid ionically conductive material of Li3In-Br6-xClx.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the halogen (Cl6) in the solid ion conductor material of Steiner et al. to incorporate the teaching of Br3Cl3 (i.e. forming Li3YBr-3Cl3), as lithium ion conduction becomes easier when x = 3 (pg. 869, col. 1, lines 3-6), providing increased conductivity (pg. 869, col. 1, lines 3-16). There is a reasonable expectation of success as Steiner et al. also teaches MIII may be Y or In, and Li3YCl6 and Li3InCl6 are both fast ionic conductors of a lithium halide composition (abstract). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the halogens as taught by Tomita et al. for their use in a solid lithium halide ionic conductor with the solid lithium halide ionic conductor of Steiner et al., as combing equivalents known for the same purpose is prima facie obvious. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP §2144.06(I).
Regarding Claims 3 and 4, Steiner et al. as modified by Tomita et al. teaches all of the elements of the current invention in claim 2 as explained above.
Steiner et al. does not teach X includes Br and Cl.
However, Tomita et al. teaches a solid ionically conductive material of Li3In-Br6-xClx, wherein x =3 provides the maximum conductivity (pg. 870, col. 1, lines 1-5) .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the halogen element (Cl6) in the solid ion conductor material of Steiner et al. to incorporate the teaching of Br3Cl3 (i.e. forming Li3YBr-3Cl3, satisfying “x” of the instant claim as x = 3), as lithium ion conduction becomes easier when x = 3 (pg. 869, col. 1, lines 3-6), providing increased conductivity (pg. 869, col. 1, lines 3-16). There is a reasonable expectation of success as Steiner et al. also teaches MIII may be Y or In, and Li3YCl6 and Li3InCl6 are both fast ionic conductors of a lithium halide composition (abstract). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the halogens as taught by Tomita et al. for their use in a solid lithium halide ionic conductor with the solid lithium halide ionic conductor of Steiner et al., as combing equivalents known for the same purpose is prima facie obvious. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP §2144.06(I).
Regarding Claim 8, Steiner et al. as modified by Tomita et al. teaches all of the elements of the current invention in claim 1 as explained above
Steiner et al. further teaches a novel fast ion conductor of the type MI3MIIICl6 wherein the novel fast ion conductor may be solid Li3YCl6 (wherein l = 6, m = 0 and n = 0 and thus, reads on formula 4 of the instant claim) (abstract & pg. 27, col. 1, lines 7-10)
Claims 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. ("Novel Fast Ion Conductors of the Type M MI3MIIICl6 (M1 = Li, Na, Ag; MIII = In, Y)”, 1992) in view of Tomita et al. (“Substitution effect of ionic conductivity in lithium ion conductor, LI3INBR-6-xCLx”, 2008)  as applied to claim 1 above, and further in view of Kobayashi et al. (JP 2006244734A).
Regarding Claim 5, Steiner et al. as modified by Tomita et al. teaches all of the elements of the current invention in claim 1 as explained above.
Steiner et al. as modified by Tomita et al. does not teach the lithium metal halide includes iodine (i.e. X includes iodine)
However, Kobayashi teaches a solid electrolyte of the formula Li3-2XMXIn1-YM’YL6-ZL’Z, wherein X may be 0, M’ may be Yttrium, and L and L’ may include bromine, chlorine and iodine, and 0 ≦ Z ≦ 6  (Para. [0036-0037]).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include iodine since iodine is known for their use as in an ion conducting solid electrolyte lithium metal halide (Para. [0037]) and the selection of any of these known equivalents (Br, Cl and I) would be within the level of ordinary skill in the art. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the halogens (including iodine) as taught by Kobayashi et al. for their use in a solid lithium halide ionic conductor with the solid lithium halide ionic conductor of Steiner et al., as combing equivalents known for the same purpose is prima facie obvious. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP §2144.06(I).
Regarding Claims 6 and 7, Steiner et al. as modified by Tomita et al. teaches all of the elements of the current invention in claim 5 as explained above.
Steiner et al. as modified by Tomita et al. does not teach the lithium metal halide includes iodine (i.e. X includes iodine)
However, Kobayashi teaches a solid electrolyte of the formula Li3-2XMXIn1-YM’YL6-ZL’Z, wherein X may be 0, M’ may be Yttrium, and L and L’ may include bromine, and iodine, and 0 ≦ Z ≦ 6  (Para. [0036-0037]) overlapping with the claimed range of “x”.
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include iodine since iodine is known for their use as in an ion conducting solid electrolyte lithium metal halide (Para. [0037]) and the selection of any of these known equivalents (Br, Cl and I) would be within the level of ordinary skill in the art. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the halogens (including iodine) as taught by Kobayashi et al. for their use in a solid lithium halide ionic conductor with the solid lithium halide ionic conductor of Steiner et al., as combing equivalents known for the same purpose is prima facie obvious. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP §2144.06(I). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 9 and 10, Steiner et al. as modified by Tomita et al. teaches all of the elements of the current invention in claim 8 as explained above.
Steiner et al. as modified by Tomita et al. does not teach the lithium metal halide includes iodine (i.e. X includes iodine)
However, Kobayashi teaches a solid electrolyte of the formula Li3-2XMXIn1-YM’YL6-ZL’Z, wherein X may be 0, M’ may be Yttrium, and L and L’ may include bromine, chlorine and iodine, and 0 ≦ Z ≦ 6  (Para. [0036-0037]) overlapping with the claimed range of “x”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include iodine, bromine and chlorine since the three halogen elements are known for their use as in an ion conducting solid electrolyte lithium metal halide (Para. [0037]) and the selection of any of these known equivalents (Br, Cl and I) would be within the level of ordinary skill in the art. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the halogens as taught by Kobayashi et al. for their use in a solid lithium halide ionic conductor with the solid lithium halide ionic conductor of Steiner et al., as combing equivalents known for the same purpose is prima facie obvious. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP §2144.06(I). 	Regarding the ratio of each halogen element (Cl, Br and I), Kobayashi et al. teaches Z (i.e. l, m and n of the instant claims) would be from 0 to 6 (Para. [0036]), overlapping with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. ("Novel Fast Ion Conductors of the Type M MI3MIIICl6 (M1 = Li, Na, Ag; MIII = In, Y)”, 1992) in view of Tomita et al. (“Substitution effect of ionic conductivity in lithium ion conductor, LI3INBR-6-xCLx”, 2008)  and Kobayashi et al. (JP 2006244734A) as applied to claim 10 above, and further in view of Makino (US 2020/0259210).
Regarding Claims 11 and 12, Steiner et al. as modified by Tomita et al. and Kobayashi et al. teaches all of the elements of the current invention in claim 10 as explained above. 
Kobayashi et al. et al. teaches Z (i.e. l, m and n of the instant claims) would be from 0 to 6 (Para. [0036]), overlapping with the claimed ranges. 
Kobayashi et al. does not explicitly teach n = 1 or n = 2 (i.e. the atomic ratio of iodine equal to 1). 
However, Makino teaches a solid electrolyte wherein halogen elements such as chlorine, bromine and iodine are used (Para. [0026]) wherein the proportion (i.e. an amount) of the halogen element used falls within a range such that a solid electrolyte having high ion conductivity can be obtained (Para. [0037]). Thus, the teaching of atomic ratio (i.e. a proportion of a halogen element) is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the amounts is optimization involving only routine skill in the art.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 13, Steiner et al. as modified by Tomita et al. and Kobayashi et al. teaches all of the elements of the current invention in claim 12 as explained above. 
Kobayashi et al. et al. teaches l, m and n of the instant claims would be from 0 to 6 (Para. [0036]), overlapping with the claimed ranges. 
Kobayashi et al. does not explicitly teach l = 2 or m = 2 (i.e. the atomic ratio of chlorine or bromine equal to 1). 
However, Makino teaches a solid electrolyte wherein halogen elements such as chlorine, bromine and iodine are used (Para. [0026]) wherein the proportion (i.e. an amount) of the halogen element used falls within a range such that a solid electrolyte having high ion conductivity can be obtained (Para. [0037]). Thus, the teaching of atomic ratio (i.e. a proportion of a halogen element) is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the amounts is optimization involving only routine skill in the art.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2006244734A) in view of Steiner et al. ("Novel Fast Ion Conductors of the Type M MI3MIIICl6 (M1 = Li, Na, Ag; MIII = In, Y)”, 1992) in view of Tomita et al. (“Substitution effect of ionic conductivity in lithium ion conductor, LI3INBR-6-xCLx”, 2008).
Regarding Claim 1, Kobayashi et al. teaches a solid electrolyte material of the formula Li3-2XMXIn1-YM’YL6-ZL’Z, wherein M and M’ may be metal elements (i.e. Yttrium), L and L’ are halogen elements (i.e. bromine, chlorine, iodine) and X, Y and Z independently satisfy 0 ≦ X < 1.5, 0 ≦ Y < 1, and 0 ≦ Z ≦ 6.
Kobayashi et al. does not explicitly teach a solid electrolyte material of composition formula 1 of the instant claim.
However, Steiner et al. teaches a novel fast ion conductor of the type MI3MIIICl6 wherein the novel fast ion conductor may be solid Li3YCl6 (X is Cl) (abstract & pg. 27, col. 1, lines 7-10).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solid electrolyte material of Kobayashi et al. to incorporate the teaching of solid lithium metal halide of Li3YCl6, as it would provide a solid electrolyte material with high ion conductivity (abstract). There is a reasonable expectation of success as Kobayashi also teaches a lithium metal halide and that high lithium ion conductivity is desirable (Para. [0038]).
Steiner et al. does not teach X is two or more kinds of elements selected from the group consisting of Cl, Br and I.
However, Tomita et al. teaches a solid ionically conductive material of Li3In-Br6-xClx.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the halogen (Cl6) in the solid ion conductor material of Kobayashi as modified by Steiner et al. to incorporate the teaching of Br3Cl3. (i.e. forming Li3YBr-3Cl3), as lithium ion conduction becomes easier when x = 3 (pg. 869, col. 1, lines 3-6), providing increased conductivity (pg. 869, col. 1, lines 3-16). There is a reasonable expectation of success as Steiner et al. also teaches MIII may be Y or In, and Li3YCl6 and Li3InCl6 are both fast ionic conductors of a lithium halide composition (abstract). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the halides as taught by Tomita et al. for their use in a solid lithium halide ionic conductor with the solid lithium halide ionic conductor of Kobayashi et al. as modified by Steiner et al., as combing equivalents known for the same purpose is prima facie obvious. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP §2144.06(I).
Regarding Claim 14, Kobayashi et al. as modified by  Steiner et al. and Tomita et al. teaches all of the elements of the solid electrolyte material in claim 1 as explained above. 
Kobayashi et al. further teaches a lithium secondary battery comprising a positive electrode, a negative electrode, a solid electrolyte layer between the positive and negative electrode, wherein the electrolyte layer comprises the solid electrolyte material according to claim 1 (Para. [0012]).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2006244734A) in view of Steiner et al. ("Novel Fast Ion Conductors of the Type M MI3MIIICl6 (M1 = Li, Na, Ag; MIII = In, Y)”, 1992) in view of Tomita et al. (“Substitution effect of ionic conductivity in lithium ion conductor, LI3INBR-6-xCLx”, 2008) as applied to claim 14 above, and further in view of Kubo et al. (US 2016/0028107).
Regarding Claim 15, Kobayashi et al. as modified by  Steiner et al. and Tomita et al. teaches all of the elements of the current invention in claim 14 as explained above. 
Kobayashi et al. further teaches a positive electrode layer containing a positive electrode active material (Para. [0007]) (i.e. the positive electrode includes a particle formed of a positive electrode active material).
Kobayashi et al. does not explicitly teach the particle is coated at least partially with an oxide.
However, Kubo et al. teaches a solid-state battery wherein the positive electrode active material of a lithium nickel cobalt aluminum oxide composite includes a coating material on the surface of the active material comprising an oxide (LiNbO3) (Para. [0029]).
The substitution of the positive electrode active material comprising an oxide coating as taught by Kubo et al., for the positive electrode active material of  Kobayashi et al. would achieve the predictable result of providing a well-known positive electrode active material for a solid-state battery capable of storing and releasing lithium ions (Para. [0029]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the positive electrode active material comprising an oxide coating as taught by Kubo et al., for the positive electrode active material of  Kobayashi et al.as the substitution would achieve the predictable result of providing a well-known positive electrode active material for a solid-state battery capable of storing and releasing lithium ions (Para. [0029]). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding Claim 16, Kobayashi et al. as modified by  Steiner et al. and Tomita et al. teaches all of the elements of the current invention in claim 15 as explained above. 
	Kobayashi et al. does not explicitly teach the positive electrode active material is Li(NiCoAl)O2.
	However, Kubo et al. teaches a solid-state battery wherein the positive electrode active material of a Li(NiCoAl)O2 (Para. [0029]).
The substitution of the positive electrode active material of Li(NiCoAl)O2 as taught by Kubo et al., for the positive electrode active material of Kobayashi et al. would achieve the predictable result of providing a well-known positive electrode active material for a solid-state battery capable of storing and releasing lithium ions (Para. [0029]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the positive electrode active material Li(NiCoAl)O2 as taught by Kubo et al., for the positive electrode active material of Kobayashi et al.as the substitution would achieve the predictable result of providing a well-known positive electrode active material for a solid-state battery capable of storing and releasing lithium ions (Para. [0029]). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding Claim 17, Kobayashi et al. as modified by  Steiner et al. and Tomita et al. teaches all of the elements of the current invention in claim 16 as explained above. 
Kobayashi et al. does not explicitly teach an oxide coating on the positive electrode active material
However, Kubo et al. teaches a solid-state battery wherein the positive electrode active material of a lithium nickel cobalt aluminum oxide composite includes a coating material on the surface of the active material comprising an oxide (LiNbO3) (Para. [0029]).
The substitution of the positive electrode active material comprising an oxide coating of LiNbO3 as taught by Kubo et al., for the positive electrode active material of Kobayashi et al. would achieve the predictable result of providing a well-known positive electrode active material for a solid-state battery capable of storing and releasing lithium ions (Para. [0029]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the positive electrode active material comprising an oxide coating of LiNbO3 as taught by Kubo et al., for the positive electrode active material of  Kobayashi et al.as the substitution would achieve the predictable result of providing a well-known positive electrode active material for a solid-state battery capable of storing and releasing lithium ions (Para. [0029]). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729